Title: To James Madison from Joseph Pitcairn, 26 January 1802 (Abstract)
From: Pitcairn, Joseph
To: Madison, James


26 January 1802, Hamburg. Wrote on 2 Dec. acknowledging receipt of JM’s 1 Aug. circular letter “together with those for the Consuls in this neighbourhood which have been forwarded to them.” Has written U.S. minister at Paris about accounts for 1802; encloses those for 1801. Has drawn on JM for $600.72 to cover expenses, which are heaviest during the winter. Also encloses list of U.S. ships that have arrived since 1 July. Announces that the Dutch are, as he predicted, permitting foreign-built vessels to be used in colonial trade; expects French and Spanish to follow suit.
 

   RC (DNA: RG 59, CD, Hamburg, vol. 1). 2 pp. Enclosures not found.


   A full transcription of this document has been added to the digital edition.
